DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not fully persuasive. The applicant’s arguments are as follows: (1) Kaula doesn’t disclose automatically varying parameters within a range/volume of stimulation parameters determined (2) the order of the automatic variation and the determination is not explicitly stated in Kaula, i.e. the sweeps aren’t based on pre-determined ranges (3) the variation doesn’t occur to provide stimulation to the patient, but rather to determine a perception threshold.
Regarding (1) and (2), the sweeps are controlled based on, “programming code [which is] executed, [causing] stimulation current [to be] ramped up for a plurality of contacts,” ([0010]) that is, the sweep is itself based upon a piece of code, which constrains what values are initially investigated in the in-range “sweep,” and thus pre-defines a range or volume of parameters (i.e. whether it is those ranges that can practically be produced by the pulse generator, or a clinical recommendation on the maximum amplitude that should be safely administered to a patient, see ([0128])).  For further support, Kaula discloses customizing parameter range and volume in ([0092]). It 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim 1-5, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160361542 A1 to Kaula et al, henceforth Kaula.
Regarding claim 1, Kaula teaches a method for controlling a stimulator device (spinal cord stimulation system 100 [0044], Fig 1) of a patient, the method comprising: determining information for the patient during a testing procedure performed on the patient (both receiving patient feedback [0060-0061] and setting of parameters [0083]), wherein the information comprises a range or volume of stimulation parameters for the patient ([0083]); and executing instructions at a patient's stimulator device, the instructions specifying an amplitude, a pulse width, and a frequency of stimulation pulses provided at one of more of electrodes in an electrode array (electrode array 120 [0084], Fig. 3) of the stimulator device, wherein during the execution of the instructions at least one of the amplitude, pulse width, or frequency is automatically varied over time within the range or volume of stimulation parameters determined for the patient (“IPG 115…regulates the amplitude and controls the width and frequency” [0083]; it is further described how, through “sweeps” the, “operation [can be] automatically programmed…The refining of the paresthesia can include adjusting 

Regarding claim 2, Kaula teaches wherein the information comprises a model specific to the patient ([0091-0092] disclose the optimizing of stimulation parameters in a patient-specific manner. Although the word “model” is not stated, a model is defined as a representation of a system of process; the patient-specific stimulation parameters define the stimulation process).

Regarding claim 3, Kaula teaches wherein the instructions comprise a program (programmable portion 285; [0069]).  

Regarding claim 4, Kaula teaches wherein during the execution of the instructions at least two of the amplitude, the pulse width, or the frequency are automatically 

Regarding claim 5, Kaula teaches wherein during the execution of the instructions the amplitude, the pulse width, and the frequency are automatically varied over time within the range or volume ([0083; 0092]).  
Regarding claim 9, Kaula states wherein the information comprises a range or volume of stimulation parameters information indicative of a plurality of coordinates, wherein each coordinate comprises a frequency, a pulse width, and an amplitude ([0045]; a range is not explicitly stated, however, it would be obvious to one of ordinary skill in the art that the variability of the parameters indicate the existence of a finite range). 

Regarding claim 10, Kaula states wherein the information comprises a line in a three-dimensional space of frequency, pulse width and amplitude ([0045]). Although the art does not state a line or a three dimensional space, if one of the three coordinates is fixed while the other two remain variable, it would be obvious to one of ordinary skill in the art that the adjustment of the remaining two coordinates constitutes movement along a line in the plane defined by the fixed coordinate.

Regarding claim 11, Kaula states wherein the information comprises a volume in a three- dimensional space of frequency, pulse width and amplitude ([0045]). Although the art does not state a volume or a three dimensional space, if the range of each of the three parameters is finite (as must be the case with a medical device), then it would be obvious to one of ordinary skill in the art that the intersection of the ranges defines a volume representing all possible combinations of parameters (i.e. frequency, pulse width and amplitude).

Regarding claim 12, Kaula states wherein the information is determined using an external device ([0046]) in communication with the stimulator device.  

Regarding claim 13, Kaula states wherein the information is determined during a testing procedure by providing test pulses to the patient ([0091-92]), and by determining a perception threshold for the test pulses ([0012]).  

Regarding claim 14, Kaula states wherein the test pulses are provided at different pulses widths to determine a function of perception threshold versus pulse width (pulse width disclosed by [0045]; variation of stimulation parameter versus 

Regarding claim 15, Kaula states wherein the function is used to determine the information by comparing the function to a model relating frequency, pulse width, and paresthesia threshold ([0003]).  

Regarding claim 16, Kaula states further comprising transmitting the information from the external device to the stimulator device ([0046]).  

Regarding claim 17, Kaula states wherein the external device comprises a clinician programmer (clinician programmer 130 [0046]), further comprising transmitting the information from the clinician programmer to a patient external controller (patient programmer 135 [0046]).  

Regarding claim 18, Kaula states wherein the instructions comprise a plurality of boluses of stimulation, wherein during the instructions at least one of the amplitude, pulse width, or frequency is automatically varied over time within the range or volume during each bolus. A bolus generically constitutes a period of continuous stimulation; although Kaula does not explicitly state a bolus, it would 

Regarding claim 19, Kaula states wherein the information comprises a range or volume of stimulation parameters that provide sub-perception stimulation for the patient (a perception threshold defines the upper bound, and hence a range, for those parameters that are sub-perception ([0012]).  

Claims 6-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaula, and further in view of US 20140046407 A1 to Ben-Ezra et al, henceforth Ben-Ezra.
Regarding claim 6, Kaula teaches wherein the stimulation pulses provided at one or more of the electrodes comprise a pole configuration. Kaula discloses stimulation polarity (“stimulation sensed by the patient 105 for each channel/electrode 150 is cathodal polarity with the IPG 115 can being the anode. For an EPG, a reference electrode may represent the cathodal anode.” [0092]) but does not state a pole. However, Ben-Ezra, which teaches stimulation techniques and thus exists in the applicant’s field of endeavor, discloses a pole 

Regarding claim 7, Kaula teaches a stimulation device but does not state a pole. Ben-Ezra teaches wherein during the execution of the instructions a position of the pole configuration in the electrode array is varied over time ([1346]).  It would be obvious to one of ordinary skill in the art to combine the device as taught by Kaula with the pole configuration as taught by Ben-Ezra, as this would allow for a linearly programmable element with greater treatment specificity.

Regarding claim 8, Kaula teaches a stimulation device but does not state a pole. However Ben-Ezra teaches wherein the pole configuration comprises at least one anode pole (anode pole 144a [1346]) and at least one cathode pole (cathode 146 [1346]) separated in the electrode array by a focus distance, wherein during the execution of the instructions the focus distance is varied over time.  It would be obvious to one of ordinary skill in the art to combine the device as taught by Kaula with the pole configuration as taught by Ben-Ezra, as this would allow for a linearly programmable element with greater treatment specificity.

Regarding claim 20, Kaula does not state a particular frequency; however, Ben-Ezra states wherein the information comprises frequencies of 1 kHz or less ([1843]). It would be obvious to one of ordinary skill in the art to combine the method of Kaula with the frequency of Ben-Ezra in order to achieve optimal treatment results. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal frequency based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8:00-5:00 PM EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 




/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792